Opinion issued July 12, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00393-CR
                            ———————————
                          DAVID LOZANO, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Case No. 1443956


                          MEMORANDUM OPINION

      Appellant, David Lozano, has filed a motion to dismiss this appeal. The

motion to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and no

prior decision has issued. See TEX. R. APP. P. 42.2(a), (b). Accordingly, we grant the

motion and dismiss the appeal. We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2